Fourth Court of Appeals
                                      San Antonio, Texas
                                             OPINION

                                         No. 04-19-00704-CR

                                EX PARTE James Burke JARREAU

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 5552
                           Honorable N. Keith Williams, Judge Presiding

Opinion by: Irene Rios, Justice
Dissenting Opinion by: Liza A. Rodriguez, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 23, 2020

AFFIRMED AND REMANDED

           James Burke Jarreau was indicted for the offense of delivery of a dangerous drug. See TEX.

HEALTH & SAFETY CODE §§ 483.042(a), 483.001(2). Jarreau filed a pretrial application for a writ

of habeas corpus, arguing that the relevant penal statutes, sections 483.042(a) and 483.001(2) of

the Texas Health and Safety Code, are unconstitutionally vague on their face. The trial court denied

Jarreau’s application. In two issues, Jarreau contends the trial court erred by denying his pretrial

habeas corpus application. We affirm the trial court’s order.

                                            BACKGROUND

           The indictment in this case alleged that Jarreau “on or before the 20th day of April, A.D.

2013 . . . did then and there intentionally or knowingly deliver or offer to deliver to MacLean

Jeffers a dangerous drug, specifically 25B-NBOMe.” See TEX. HEALTH & SAFETY CODE
                                                                                                     04-19-00704-CR


§§ 483.042(a) (criminalizing the delivery or the offer to deliver a dangerous drug), 483.001(2)

(defining “dangerous drug”). In his pretrial application for a writ of habeas corpus, Jarreau argued

that sections 483.042(a) and 483.001(2) are unconstitutionally vague on their face because

“dangerous drug” is defined as “a device or a drug that is unsafe for self-medication.” See id.

§ 483.001(2). The trial court held a hearing on Jarreau’s application, where Jarreau argued that the

statutes in question are unconstitutionally vague on their face because they fail to provide sufficient

notice of the prohibited conduct and adequate guidelines for law enforcement. At the end of the

hearing, the trial court denied habeas corpus relief. 1 Jarreau appealed.

                                  PRETRIAL HABEAS CORPUS STANDARDS

         “Pretrial habeas, followed by an interlocutory appeal, is an extraordinary remedy.” Ex parte

Perry, 483 S.W.3d 884, 895 (Tex. Crim. App. 2016). This remedy is limited to situations in which

the protection of the applicant’s substantive rights or the conservation of judicial resources would

be better served by interlocutory review. Id.; Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim.

App. 2001). Pretrial habeas relief is available “when the applicant alleges that the statute under

which he or she is prosecuted is unconstitutional on its face; consequently, there is no valid statute

and the charging instrument is void.” Weise, 55 S.W.3d at 620. In this situation, “the applicant is

challenging the trial court’s power to proceed.” 2 Id.

         The applicant has the burden to establish his entitlement to habeas corpus relief by a

preponderance of the evidence. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). We


1
 We note that the trial court previously granted Jarreau’s motion to quash the indictment. On appeal, we affirmed the
trial court’s order, but the Texas Court of Criminal Appeals reversed, holding that the indictment was not required to
specify if the “dangerous drug” was a “device” or a “drug” and remanding the case to us for consideration of the
remaining issues. See State v. Jarreau, 512 S.W.3d 352, 356-57 (Tex. Crim. App. 2017); see also State v. Jarreau,
563 S.W.3d 477 (Tex. App.—San Antonio 2018, pet. ref’d) (opinion on remand).
2
 By contrast, a challenge to the constitutionality of a statute as applied to the defendant’s particular facts and
circumstances is not cognizable in a pretrial application for a writ of habeas corpus. State ex rel. Lykos v. Fine, 330
S.W.3d 904, 910 (Tex. Crim. App. 2011); Ex parte Ellis, 309 S.W.3d 71, 79 (Tex. Crim. App. 2010).


                                                         -2-
                                                                                       04-19-00704-CR


generally review the trial court’s ruling on a pretrial application for a writ of habeas corpus for an

abuse of discretion. See id. However, when, as here, the resolution of the ultimate issue turns on

the application of purely legal standards, we review the trial court’s ruling de novo. Ex parte

Martin, 6 S.W.3d 524, 526 (Tex. Crim. App. 1999).

                                 FACIAL VAGUENESS CHALLENGE

       The prohibition against vagueness in criminal statutes is fundamental to due process under

the federal constitution. Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018). “The void-for-

vagueness doctrine . . . guarantees that ordinary people have ‘fair notice’ of the conduct a statute

proscribes.” Id. Additionally, “the doctrine guards against arbitrary or discriminatory law

enforcement by insisting that a statute provide standards to govern the actions of police officers,

prosecutors, juries, and judges.” Id. Each ground—a lack of fair notice and a lack of standards for

law enforcement—provides an independent basis for a facial vagueness challenge. The party

raising a vagueness challenge has the burden to establish that the challenged statute is

unconstitutional on its face. State v. Rosseau, 396 S.W.3d 550, 557 (Tex. Crim. App. 2013).

       A facial vagueness challenge has been called “the most difficult challenge to mount

successfully because the challenger must establish that no set of circumstances exists under which

the statute will be valid.” Santikos v. State, 836 S.W.2d 631, 633 (Tex. Crim. App. 1999); see also

Rosseau, 396 S.W.3d at 557 (“The court of appeals properly observed that, to prevail on a facial

challenge, a party must establish that the statute always operates unconstitutionally in all possible

circumstances.”). Historically, when an applicant claimed a criminal statute was vague on its face,

he had to demonstrate that it could never be constitutionally applied to any defendant charged with

the offense in question, regardless of the facts and circumstances of the case. State ex rel. Lykos v.

Fine, 330 S.W.3d 904, 908 (Tex. Crim. App. 2011). That is, an applicant had to prove no factual

circumstances existed under which the statute could be constitutional. Id. at 908-09. However,


                                                 -3-
                                                                                       04-19-00704-CR


recent decisions by the United States Supreme Court and the Texas Court of Criminal Appeals

indicate that when a penal statute is challenged for vagueness it is unnecessary to establish that the

statute operates unconstitutionally in all possible circumstances. See Johnson v. United States, 576

U.S. 591, 602-03 (2015); State v. Doyal, 589 S.W.3d 136, 144 (Tex. Crim. App. 2019). In Johnson,

the United States Supreme Court stated: “[A]lthough statements in some of our opinions could be

read to suggest otherwise, our holdings squarely contradict the theory that a vague provision is

constitutional merely because there is some conduct that clearly falls within the provision’s grasp.”

576 U.S. at 602 (emphasis in original); Doyal, 589 S.W.3d 144-45 (holding a facial vagueness

challenge to a penal statute implicating First Amendment freedoms did not require a showing that

there were no possible instances of conduct falling within the statute’s prohibition, and recognizing

that Johnson did not appear to be limited to cases implicating the First Amendment). Thus, we

conclude that under the guidance provided by Johnson and Doyal, Jarreau was not required to

establish that sections 483.042(a) and 483.001(2) always operate unconstitutionally.

                          FAIR NOTICE OF THE PROHIBITED CONDUCT

       In his first issue, Jarreau argues the trial court erred in denying his habeas corpus

application because sections 483.042(a) and 483.001(2) fail to provide an ordinary person

reasonable notice of what conduct is prohibited.

       Jarreau was indicted for delivery of a dangerous drug under section 483.042(a), which

provides: “A person commits an offense if the person delivers or offers to deliver a dangerous

drug.” TEX. HEALTH & SAFETY CODE § 483.042(a). Section 483.042(a) has exceptions. Id.

§ 483.042(a)(1),(2). It is not an offense for a pharmacist or a health care practitioner in the course

of practice to deliver a dangerous drug in a properly labeled container. Id.; see State v. Jarreau,

512 S.W.3d 352, 354 (Tex. Crim. App. 2017) (“Delivery by pharmacists or health care

practitioners under customary medical practices is not an offense.”).


                                                 -4-
                                                                                                      04-19-00704-CR


         The Legislature has given the term “dangerous drug” a particular meaning. Section

483.001(2) defines “dangerous drug” as:

            a device or a drug that is unsafe for self-medication and that is not included
            in Schedules I through V or Penalty Groups 1 through 4 of Chapter 481
            (Texas Controlled Substances Act). The term includes a device or a drug that
            bears or is required to bear the legend:

                 (A) “Caution: federal law prohibits dispensing without
                    prescription” or “Rx only” or another legend that complies
                    with federal law; or

                 (B) “Caution: federal law restricts this drug to use by or on the
                    order of a licensed veterinarian.”

TEX. HEALTH & SAFETY CODE § 483.001(2) (emphasis added).

         Jarreau acknowledges that the words “deliver” 3 and “drug” 4 are “defined by statute” and

are “clear enough.” Jarreau does not complain about the word “self-medication.” Jarreau’s

vagueness argument focuses solely on the word “unsafe,” which he asserts is not specific enough

to provide ordinary people notice of the conduct prohibited in section 483.042(a). 5 The dissent

fully adopts Jarreau’s argument. But Jarreau’s argument is flawed because it fails to construe

“unsafe” in context and demands a level of specificity that the law simply does not require.

         When considering the constitutionality of a statute, we begin with the presumption that the

statute is valid. Lykos, 330 S.W.3d at 909 n.14; see TEX. GOV’T CODE § 311.021. We must evaluate

the statute not as it operates in practice but as it is written. Lykos, 330 S.W.3d at 908-09. To decide


3
 “‘Deliver’ means to sell, dispense, give away, or supply in any other manner.” TEX. HEALTH & SAFETY CODE
§ 483.001(3).
4
 Jarreau cites to the definition of “drug” in the Texas Controlled Substances Act. See TEX. HEALTH & SAFETY CODE
§ 481.002(16).
5
  Jarreau’s narrow challenge contrasts with the situation presented in Johnson v. United States, where the United States
Supreme Court concluded that a section of the Armed Career Criminal Act was vague on its face and unconstitutional
because of multiple uncertainties in the provision. 576 U.S. 591, 602 (2015) (“Each of the uncertainties in the
[provision] may be tolerable in isolation, but their sum makes a task for us which at best could be only guesswork.
Invoking so shapeless a provision . . . does not comport with the Constitution’s guarantee of due process.”) (internal
quotations and citations omitted).


                                                         -5-
                                                                                                    04-19-00704-CR


if a statute is vague, we interpret it in accordance with the plain meaning of its language. Wagner

v. State, 539 S.W.3d 298, 306 (Tex. Crim. App. 2018). “We presume that every word has been

used for a purpose and that each word, phrase, clause, and sentence should be given effect if

reasonably possible.” Id. “Words and phrases shall be read in context and construed according to

the rules of grammar and common usage.” TEX. GOV’T CODE § 311.011(a). “Words and phrases

that have acquired a technical or particular meaning, whether by legislative definition or otherwise,

shall be construed accordingly.” Id. § 311.011(b).

         To ascertain the plain meaning of the phrase “unsafe for self-medication,” we consult the

dictionary. The dictionary defines “unsafe” as “not safe,” “exposed or exposing to danger,” and

“unreliable.” WEBSTER’S THIRD NEW INT’L DICTIONARY 2509 (1981). It defines “safe” 6 as “secure

from threat of danger, harm, or loss;” “not threatening danger;” “harmless;” “free from

contaminating qualities;” and “not liable to corrupt or injure.” Id. at 1998. “Self” is defined as “by

oneself;” “independent;” and “from or by means of oneself.” Id. at 2059. “Medicate” is defined as

“to treat with medicine” or “provide with medical care.” Id. at 1402.

         When all the words in section 483.001(2) are properly given effect and construed in

context, a “dangerous drug”—defined as “a device or a drug that is unsafe for self-medication”—

is easily understood. “Unsafe for self-medication” means devices or drugs that “threat[en] []

danger, harm, or loss;” or “expos[e] to danger;” or contain “contaminating qualities;” or are “liable

to corrupt or injure” when a person treats oneself with the device or drug. Therefore, based on

section 483.001(2)’s definition, “dangerous drugs” are devices or drugs that are likely to harm or

injure, or expose to danger, a person who uses them to treat oneself. Under this definition, it is

clear that section 483.042(a) prohibits persons who are not pharmacists or health care practitioners


6
 Similarly, the Shorter Oxford English Dictionary defines “safe” as “not liable to be harmed” and “not likely to cause
harm or injury.” SHORTER OXFORD ENGLISH DICTIONARY 2646 (6th Ed. 2007).


                                                        -6-
                                                                                      04-19-00704-CR


from delivering or offering to deliver devices or drugs that are “unsafe for self-medication” and

are not identified as controlled substances. Based on the plain meaning of these statutes, an

ordinary person would understand that he is prohibited from delivering or offering to deliver

substances that are not on the identified schedules and penalty groups and that are likely to cause

harm or injury, or expose to danger, when used without the guidance of a medical professional.

An ordinary person would also understand that sections 483.042(a) and 483.001(2) encompass

prescription legend drugs because section 483.001(2) expressly says so. An ordinary person would

further understand that sections 483.042(a) and 483.001(2) do not encompass over-the-counter

drugs, which are commonly understood to be safe for self-medication because they are unlikely to

harm or injure or expose to danger. An ordinary person would have “fair notice” that the statutes

in question prohibit the delivery of experimental or evolving recreational drugs that are not

categorized as controlled substances but are nevertheless likely to harm or injure or expose to

danger.

          When construed according to the rules of common usage and considered as a whole,

sections 483.042(a) and 483.001(2) provide sufficient notice of the prohibited conduct. See

Grayned v. City of Rockford, 408 U.S. 104, 110 (1972) (concluding that an anti-noise ordinance

“marked by flexibility and reasonable breadth rather than meticulous specificity” was nevertheless

“clear [as to] what the ordinance as a whole prohibit[ed].”); Campos v. State, 623 S.W.2d 657, 659

(Tex. Crim. App. 1981) (holding the failure to statutorily define the word “intoxicated” in a statute

prohibiting the sale of alcoholic beverages to an intoxicated person did not render the statute

unconstitutionally vague because a “person of common intelligence can determine with reasonable

precision what conduct it is his duty to avoid under the statute.”).

          Contrary to Jarreau’s argument, section 483.042(a) does not criminalize the delivery of

over-the-counter substances like Tylenol, which are available to the general public because they


                                                 -7-
                                                                                      04-19-00704-CR


are unlikely to harm or injure and, therefore, are commonly understood to be “safe for self-

medication.” Jarreau also argues that “there are countless substances that might meet the statutory

definition of ‘drugs,’ and that could be ‘unsafe for self-medication.’” But the number of substances

satisfying section 481.001(2)’s definition is irrelevant. The question is whether the statutes in

question provide an ordinary person “fair notice” of the prohibited conduct.

       When presented with a facial vagueness challenge, “perfect clarity and precise guidance

have never been required.” Ex parte Ellis, 309 S.W.3d 71, 86 (Tex. Crim. App. 2010); see Dimaya,

138 S. Ct. at 1214 (“Many perfectly constitutional statutes use imprecise terms….”); Kolender v.

Lawson, 461 U.S. 352, 361 (1983) (“[D]ue process does not require ‘impossible standards’ of

clarity….”); Grayned, 408 U.S. at 110 (“Condemned to the use of words, we can never expect

mathematical certainty from our language.”). The law requires only that a statute provide ordinary

people “fair notice” of the prohibited conduct. See Bynum v. State, 767 S.W.2d 769, 773 (Tex.

Crim. App. 1989); Duncantell v. State, 230 S.W.3d 835, 845 (Tex. App.—Houston [14th Dist.]

2007, pet. ref’d) (“A criminal statute need not be mathematically precise; it need only give fair

warning, in light of common understanding and practices.”). “A statute satisfies vagueness

requirements if the statutory language ‘conveys sufficiently definite warning as to the proscribed

conduct when measured by common understanding and practices.’” Wagner, 539 S.W.3d at 314

(quoting Jordan v. De George, 341 U.S. 223, 231-32 (1951)).

       Here, when measured by common understanding and practices, sections 483.042(a) and

483.001(2) provide ordinary people fair notice of the criminalized conduct.

                              GUIDELINES FOR LAW ENFORCEMENT

       In his second issue, Jarreau argues that sections 483.042(a) and 483.001(2) are vague on

their face because they fail to establish definitive guidelines for law enforcement. Again, Jarreau’s




                                                -8-
                                                                                       04-19-00704-CR


argument is premised on his assertion that section 483.001(2) provides “no fixed definition of the

term ‘dangerous drug’” because the word “unsafe” is not specific enough.

       The absence of guidelines for law enforcement, prosecutors, judges, and juries provides an

independent basis for a facial vagueness challenge; however, the analysis for a guidelines

challenge often overlaps with the analysis for a fair notice challenge. In a guidelines challenge, the

inquiry is whether the statute in question “establish[es] minimal guidelines to govern law

enforcement.” See Kolender, 461 U.S. at 358; Howard v. State, 617 S.W.2d 191, 192 (Tex. Crim.

App. 1979) (concluding loitering ordinance was void on its face when it required law enforcement

to determine if a person was “able to give a satisfactory account” of her presence); Baker v. State,

478 S.W.2d 445, 449 (Tex. Crim. App. 1972) (concluding a vagrancy statute was vague on its face

when “[n]o standard [was] given to guide officers” regarding the meaning of its terms, which

defined a “vagrant” as “a person who has no visible means of support” or “no property to support

him.”). “A vague law impermissibly delegates basic policy matters to policemen, judges, and juries

for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and

discriminatory application.” Grayned, 408 U.S. at 108-09; see Johnson, 576 U.S. at 601

(recognizing that a criminal statute was vague on its face when courts “had trouble making sense”

of it, it “created numerous splits among the lower federal courts,” and it was “nearly impossible to

apply consistently.”).

       Kolender demonstrates how a lack of minimal guidelines for law enforcement can render

a statute vague on its face. Kolender involved a challenge to a loitering statute that required people

to account for their presence and provide “credible and reliable” identification when stopped by

law enforcement. 461 U.S. at 353. The United States Supreme Court concluded the statute was

vague on its face and unconstitutional because it provided “no standard for determining what a

suspect had to do” “to provide a ‘credible and reliable’ identification.” Id. at 358. It further


                                                 -9-
                                                                                       04-19-00704-CR


concluded the statute “vest[ed] virtually complete discretion in the hands of the police to determine

whether the suspect ha[d] satisfied the statute.” Id. Accordingly, it held the statute unconstitutional

on its face because it encouraged arbitrary enforcement. Id. at 361.

       Here, it cannot be said that the challenged statutes provide “no standard” for law

enforcement, prosecutors, judges, and juries, or that they delegate policy matters. See id. at 358;

Grayned, 408 U.S. at 108-09. To the contrary, sections 483.042(a) and 483.001(2) provide

“sufficiently distinct” guidelines for law enforcement, prosecutors, judges, and juries to follow.

See Grayned, 408 U.S. at 114. Sections 483.042(a) and 483.001(2) describe how a device or drug

qualifies as a “dangerous drug” and when a person’s actions fall within the proscribed conduct. To

qualify as a “dangerous drug,” the device or drug in question cannot be included in the schedules

and penalty groups listed in the Texas Controlled Substances Act and it must be “unsafe for self-

medication.” TEX. HEALTH & SAFETY CODE § 483.001(2). Drugs that bear or are required to bear

a warning or a prescription legend are included in section 483.001(2)’s definition of “dangerous

drugs.” Id. As previously explained, the term “unsafe for self-medication” means devices or drugs

that are likely to harm or injure a person or expose a person to danger, when used without the

guidance, direction, or supervision of a medical professional. See id. Delivery by pharmacists or

health care practitioners under customary medical practices is not an offense. Id.

§ 483.042(a)(1)(2). The statutes plainly prohibit the delivery of other types of drugs, such as

experimental or evolving recreational drugs, that are not categorized as controlled substances but

are nevertheless likely to harm or injure or expose to danger when self-administered. In sum,

sections 483.042(a) and 483.001(2) “adequately detail[] the prohibited conduct to the extent that

enforcement of the statute[s] [are] not [] relegated to subjective interpretation.” See Bynum, 767

S.W.2d at 775.




                                                 - 10 -
                                                                                    04-19-00704-CR


                                              CONCLUSION

       When properly construed and analyzed as a whole, sections 483.042(a) and 483.001(2)

provide both fair notice of the prohibited conduct and sufficient guidelines for law enforcement,

prosecutors, juries, and judges. The challenged statutes are not unconstitutionally vague on their

face. Therefore, we affirm the denial of Jarreau’s pretrial habeas application and remand this case

to the trial court for further proceedings.

                                                    Irene Rios, Justice

Publish




                                                 - 11 -